TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 17, 2013



                                      NO. 03-11-00700-CV



                                     Revel Thom, Appellant

                                                v.

   Rebel’s Honky Tonk; Rainbow Cattle Company, Inc., and Zack Truesdell, Appellees




         APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
    AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the district court’s summary

judgment. IT IS THEREFORE ordered that appellant Revel Thom’s motions for rehearing and

reconsideration en banc are denied; that the opinion and judgment dated August 30, 2012, are

withdrawn; and that the summary judgment of the district court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below; and that this decision be certified below for observance.